Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Election/Restriction filed on December 21, 2021 is acknowledged.
3.	Claims 1-26, 28 and 30 have been cancelled.
4.	New claims 31-39 have been added.
5.	Claims 27, 29 and 31-39 are pending in this application.

Non-Compliant Amendment
6.	Claim amendment filed on December 21, 2021 is non-compliant. Claim 27 has been amended as follows: 
    PNG
    media_image1.png
    220
    590
    media_image1.png
    Greyscale
. Claim amendment filed on October 3, 2019 cancelled claims 1-15 and added new claims 16-30. Thus, claims 16-30 were previously pending. Claim 27 should be amended to have the correct status identifier as “(Currently Amended)”. For compact prosecution purposes, the Examiner is interpreting claim 27 as “(Currently Amended)”. Applicant is required to correct this error in the response to this office action.

Sequence Non-compliance

7.	This application is objected to because the amino acid sequence GKPV at paragraphs [0014], [0029], [0119], [0286] and sequence disclosed in FIG 2A and 2B of US 2020/0131495 are not associated with a sequence identifier (a SEQ ID NO). All sequences longer than four amino acids referenced in the specification must include a SEQ ID NO and must be included in the Sequence Listing. See MPEP § 2421-2422. 


Restriction
8.	Applicant’s election without traverse of Group 2 (claims 27, 29 and 31-39) and the election of SEQ ID NO: 22 as the species of the ClpB protein sequence, pharmaceutical composition as the species of composition, and overweight as the patient species without traverse in the reply filed on December 21, 2021 is acknowledged. Restriction is deemed to be proper and is made FINAL in this office action. Claims 36 and 38-39 are withdrawn from consideration as being drawn to nonelected species. Claims 27, 29, 31-25 and 37 are examined on the merits in this office action. Please note: the elected species of SEQ ID NO: 22 is not claimed in any of the claims.


Objections
9.	The specification is objected to for containing referring to sequences without also identifying them by the sequence identifier assigned to them in the sequence listing as 
37 CFR 1.821(d) requires the use of the assigned sequence identifier in all instances where the description or claims of a patent application discuss sequences regardless of whether a given sequence is also embedded in the text of the description or claims of an application. This requirement is also intended to permit references, in both the description and claims, to sequences set forth in the "Sequence Listing" by the use of assigned sequence identifiers without repeating the sequence in the text of the description or claims. Sequence identifiers can also be used to discuss and/or claim parts or fragments of a properly presented sequence. For example, language such as "residues 14 to 243 of SEQ ID NO:23" is permissible and the fragment need not be separately presented in the "Sequence Listing." Where a sequence is embedded in the text of an application, it must be presented in a manner that complies with the requirements of the sequence rules. 

The applicant is therefore required to amend the specification to comply with 37 CFR 1.821(d).
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
10.	Claim 27 is objected to for the following: Claim 27 appears to have spacing issues. Claim 27 recites, “…of at least15 amino acids…” There is no space in between least and 15. Applicant is required to correct this issue.
11.	Claim 27 is objected to for the following minor informality: claim 27 contains the acronym “ClpB”, and an acronym in the first instance of claims should be expanded upon/spelled out with the acronym indicated in parentheses, i.e., Caseinolytic 
12.	Claim 34 is objected to for the following reason: Claim 34 recites an amino acid sequence GKPV. The peptide sequence is missing the sequence identifier. The proper way to claim a peptide sequence is for example, GKPV (SEQ ID NO: 23) (see 37 CFR 1.821(d)). This error should be corrected. 


Rejections
35 U.S.C. 112(b)
13.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


14.	Claims 27, 31-35 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
15.	Claim 27 recites, “A method for treating obesity, overweight and/or obesity-related diseases and disorders…” It is unclear what diseases or disorders are encompassed within “overweight and/or obesity-related diseases and disorders”. Instant specification discloses the following: Overweight and/or obesity-related diseases and disorders include, but are not limited to, high blood pressure, diabetes (in particular, include the vast different diseases and disorders that target different organs and cells. Therefore, it is unclear what disease or disorders are encompassed within “overweight and/or obesity related disease and disorders”. Because claims 31-35 and 37 depend from indefinite claim 27 and do not clarify the point of confusion, they must also be rejected under 35 U.S.C. 112, second paragraph.

35 U.S.C. 112(a)
16.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


s 27, 31-35 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing obesity or reducing weight in the overweight subject, does not reasonably provide enablement for treating any and ALL overweight and/or obesity-related diseases or disorders. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: (1) the nature or the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. When the above factors are weighed, it is the examiner’s position that one skilled in the art could not practice the invention without undue experimentation.
(1) The nature of the invention and (5) The Breadth of the claims:
             The claims are drawn to a method for treating obesity, overweight and/or obesity related diseases and disorders in a subject in need thereof, said method comprising administering to the subject a composition comprising an effective amount of the polypeptide or protein of at least 15 amino acids consisting of a fragment of a ClpB protein or variant thereof, comprising a negatively charged residue and consecutive Arg and Trp residues, wherein said polypeptide or protein is not a full-length ClpB protein.	

 
(2) The state of the prior art:
	      In regards to “overweight and/or obesity-related diseases and disorders”, the National Institute of Diabetes and Digestive and Kidney Diseases (NIDDK) indicate that type 2 diabetes, high blood pressure, heart disease, stroke, sleep apnea, metabolic syndrome, fatty liver diseases, osteoarthritis, gallbladder diseases, some cancers, kidney disease, pregnancy problems are associated with overweight and obesity. NIDDK indicates that overweight and obesity are associated with mental health problems such as depression (see Health Risks of Overweight and Obesity from NIDDK, pp. 1-4). 
          Fetissov et al (US 2018/0153959) teach a method of controlling weight gain, reducing fat mass on lean mass ratio or stimulating weight loss in a subject tin need thereof comprising administering to the subject an effective amount of a ClpB protein or an effective amount of a bacterium that expresses the ClpB protein (see claim 46, for E. coli (see SEQ ID NO: 1). 
          Fetissov et al (US 2016/0313348) teach a composition comprising probiotics overexpressing ClpB protein for use in the treatment or prevention of obesity (see paragraph [0254]). Fetissov et al teach a full length ClpB protein from E. coli (see SEQ ID NO: 1). 
          Fetissov references teach that the full lengths ClpB protein can control weight gain and stimulate weight loss, but do not teach that overweight and/or obesity-related diseases and disorders can be treated with the full length ClpB protein. The NIDDK lists variety of diseases and disorders that may be related and/or associated with overweight and obesity. 

(3) The relative skill of those in the art:
          The relative skill of those in the art is high.

(4) The predictability or unpredictability of the art:
	          Applicant’s activity is based on the full length ClpB protein controlling weight gain and stimulating weight loss. However, there is no teachings in the art that indicate that by controlling weight gain and stimulating weight loss will lead to treatment of other diseases or disorders, such as high blood pressure, diabetes (in particular, type 2 diabetes), glucose intolerance, insulin resistance, cardiovascular disease (such as atherosclerosis, coronary artery disease, narrowed arteries, angina, heart attack, blood clots), high cholesterol, fatty liver disease, hepatic steatosis, cholelithiasis, joint 
          There are too many variables between the experimentation, thus, it clearly shows the unpredictability of the art.

(6) The amount of direction or guidance presented and (7) The presence or absence of working examples:
	          Instant specification discloses effect of polypeptides on PYY and GLP-1 release (see Example 4). Example 4 discloses PYY release in rat colons. ClpB fragments were used for experiments on primary cultured intestinal cell from rat colon. Example 5 describes effects of the peptide on food intake. Male C57/B16 mice were placed in mouse cases alone to measure the food intake. Each mouse was administered either physiological serum, full length ClpB, or fragment of ~25 kDa (see paragraph [0330]). Example 5 indicates that the mouse administered with fragment of ClpB protein had decease in food intake at least as much as the full-length ClpB protein during at least 90 minutes (see FIGS. 7 and 8, and paragraph [0333]).  The specification does not disclose treatment of any diseases and disorders related with overweight and/or obesity, such as cancer.
The Merck manual indicates that cancer is an unregulated proliferation of cells due to loss of normal controls, resulting in unregulated growth, lack of differentiation, local tissue invasion, and often, metastasis. Cancer can develop in any tissue or organ at any age. Furthermore, the Merck manual indicates that many cancers are curable if detected at an early stage, and long-term remission is often possible in later stages. However, cure is not always possible and is not attempted in some advanced cases in which palliative care provides better quality of life than vigorous but fruitless attempts at tumor eradication (see Merck manual, Introduction). Additionally, the Merck manual indicates that malignancy may lead to pain, wasting, neuropathy, nausea, anorexia, seizures, hypocalcaemia, hyperuricemia, or obstruction…Death typically occurs as a result of sudden or progressive failure of one or multiple organ systems (see Merck manual, Clinical Aspects of Cancer).  Furthermore, a complete history and physical examination may reveal unexpected clues early cancer (see Merck manual, Clinical Aspects of Cancer, Diagnosis).    
	          There is no clear guidance in the specification as to how to treat other diseases and disorders, such as cancer, since cancer is an unregulated proliferation of cells due to loss of normal controls, resulting in unregulated growth, lack of differentiation, local tissue invasion, and often, metastasis. Cancer can develop in any tissue or organ at any age, and it is unclear who would develop cancers, more guidance is necessary. 

(8) The quantity of experimentation necessary:
Since it is uncertain to predict the patient population who are susceptible for overweight and/or obesity related diseases and disorders, and the Applicant has not provided the appropriate time frame at which the compound should be administered, and there are many different diseases and disorders that may be associated with overweight and/or obesity and target different cells and organs, one of ordinary skill in 

18.	Claims 27, 29, 31-34 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The courts have stated:
	“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of  ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using 	"such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."   Lockwood, 107 F.3d at 	1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. 
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:

	“A written description of an invention involving a chemical genus, like a description of a chemical species,  'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials.  Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a  genus. . . .").  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163. The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic. In Gostelli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618.  

          In the instant case, the claims are drawn to a method for treating obesity, overweight and/or obesity-related diseases and disorders in a subject in need thereof, said method comprising administering to the subject a composition comprising an effective amount of the polypeptide or protein of at least 15 amino acids consisting of a fragment of a ClpB protein or variant thereof, comprising negatively charged residue and consecutive Arg and Trp residues, wherein said polypeptide is not a full length ClpB. The generic statement the polypeptide or protein of at least 15 amino acids consisting of a fragment of a ClpB protein or variant thereof, comprising negatively charged residue and consecutive Arg and Trp residues, wherein said polypeptide is not a full length ClpB does not provide ample written description for the compounds since the claims do not describe a single structural feature. The specification does not clearly define or provide examples of what qualify as compounds of the claimed invention.  
As stated earlier, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable claim 27 is broad generics with respect all possible compounds encompassed by the claims. The possible structural variations are limitless to any peptides having at least 15 amino acids consisting of a fragment of a ClpB protein or variant thereof, comprising a negatively charge residue and consecutive Arg and Trp residue, and make up the class of ClpB protein. It must not be forgotten that the MPEP states that if a peptide is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163.  Here, though the claims may recite 
Fetissov et al (US 2016/0313348) teach a composition comprising probiotics overexpressing ClpB protein for use in the treatment or prevention of obesity (see paragraph [0254]). Fetissov et al teach a full length ClpB protein from E. coli (see SEQ ID NO: 1). 
Fetissov et al (US 2018/0153959) teach a method of controlling weight gain, reducing fat mass on lean mass ratio or stimulating weight loss in a subject tin need thereof comprising administering to the subject an effective amount of a ClpB protein or an effective amount of a bacterium that expresses the ClpB protein (see claim 46, for example). Fetissov et al teach a full length ClpB protein from E. coli (see SEQ ID NO: 1).
The full length ClpB protein is a 857mer protein isolated from Hafnia alvei (see SEQ ID NO: 1). The claims require that the peptide must be at least 15 amino acids in lengths and must be a fragment of ClpB protein or a variant thereof, and must have a negatively charged residue and consecutive Arg and Trp residues. The elected species is SEQ ID NO: 22, which is a 220mer protein sequence. When compared to the full length ClpB sequence (SEQ ID NO: 1), instant SEQ ID NO: 22 starts at residue 537 of instant SEQ ID NO: 1 and ends at residue 757 of instant SEQ ID NO: 1. Instant SEQ ID NO: 2 comprises up to 7 residues; instant SEQ ID NO: 3 comprises 6 residues; instant E. coli; and instant SEQ ID NO: 22 has 220 residues. The specification is limited to the peptide or protein sequences that has GIPV or GKPV as the C-terminal residues (for 15mers) and the 220mer ClpB protein fragment that consists of residues 537 to 757 of instant SEQ ID NO: 1 (see SEQ ID NO: 22) . The working example describes the 220mer ClpB protein fragment (see Examples 4 and 5). The 220mer sequence indicates that the residues 1-536 and 738-857 are not required in treating obesity. However, the claims are drawn to more than treating obesity; the claims encompass other diseases related to overweight and/or obesity, including cardiovascular diseases and cancers. The working example only describe the ~25 kDa fragment and full lengths ClpB protein had PYY increasing effect on the intestinal tissue as well as decrease in food intake with the ~25kDa fragment and full lengths ClpB protein. The specification does not describe any other ClpB fragments that is at least 15 residues in lengths having the same effect on the intestinal tissue as well as decrease in food intake. Description of SEQ ID NOs: 17, 19 and 22 is not sufficient to encompass numerous other proteins that belong to the same genus. For example, there are varying lengths, varying amino acid compositions, and numerous distinct qualities that make up the genus. There is not sufficient amount 
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.   See In re Wilder, 736 F.2d 1516, 1521,  222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does  "little more than outlin[e] goals appellants hope the claimed invention  achieves and the problems the invention will hopefully ameliorate").  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.



CLOSEST ART
Fetissov et al (US 2016/0313348) teach a composition comprising probiotics overexpressing ClpB protein for use in the treatment or prevention of obesity (see paragraph [0254]). Fetissov et al teach a full length ClpB protein from E. coli (see SEQ ID NO: 1). 

Fetissov et al (US 2018/0153959) teach a method of controlling weight gain, reducing fat mass on lean mass ratio or stimulating weight loss in a subject tin need thereof comprising administering to the subject an effective amount of a ClpB protein or E. coli (see SEQ ID NO: 1). 


CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JULIE HA/Primary Examiner, Art Unit 1654